Citation Nr: 1202135	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-29 987A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from March 1968 to March 1972.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a rating action issued in December 2007 by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The appellant originally requested that he be given the opportunity to present testimony before the RO.  An RO hearing was scheduled.  The appellant failed to present himself for that hearing and he has not requested that the hearing be rescheduled.  Therefore, the claim was forwarded to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The appellant filed a claim for individual employability in September 2007.  He indicated that he was unable to work due to his service-connected disabilities of posttraumatic stress disorder (PTSD), diabetes mellitus, and peripheral neuropathy of all of the extremities due to diabetes.  In conjunction with his claim, he submitted his application for benefits showing brief employment at various jobs over the previous ten plus years.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the service member is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Where these percentage requirements are not met, entitlement TDIU will still be considered when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the service member's background including his employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign a total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the service member's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The Veteran has been granted service connection for PTSD, rated 70 percent disabling; diabetes mellitus, rated 20 percent disabling; peripheral neuropathy of the right upper extremity, rated 20 percent disabling; peripheral neuropathy of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; and peripheral neuropathy of the left lower extremity, rated 20 percent disabling.  His combined rating is 90 percent.

Consequently, the Veteran meets the percentage criteria for a total disability rating for compensation purposes based on individual unemployability.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, despite the relatively high combined rating, the RO has concluded that the appellant is not unemployable due to his service-connected disabilities.  The RO found that the medical documentation of record did not indicate that the Veteran's disabilities would preclude all forms of substantially gainful employment, and the benefit sought on appeal was denied. 

Based on the lack of information contained in the claims folder concerning the actual effect of the appellant's service-connected disabilities on his ability to actually obtain and maintain gainful employment, it is the determination of the Board that additional development of this claim should occur.  That is, the Board believes that it should obtain additional vocational and employment information and analysis prior to the issuance of a decision on the claim.

The claim is remanded for the following action: 

1.  Contact the appellant and ask that he identify all sources of medical treatment received since January 2007 for his service-connected disabilities (peripheral neuropathy, diabetes mellitus, and PTSD), and to furnish signed authorizations for release to VA of those records.  Copies of the medical records from all sources should be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, inform the appellant of the nonresponse and provide him an opportunity to obtain and submit the records himself.  38 C.F.R. § 3.159 (2011). 

2.  Request all VA medical records since January 2007 and associate them with the claims file.

3.  Schedule a VA general medical examination to elicit pertinent facts regarding the appellant's medical history, education, employment history, and social and industrial capacity.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of PTSD, diabetes mellitus, and peripheral neuropathy of all four extremities, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the examiner finds that the Veteran is capable of employment, the examiner should suggest those types of employment for which the Veteran is suited, considering his skill set and educational background, and should state any accommodations that would be needed for the Veteran to obtain or retain employment.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner must review the claim file and should not that review in the report.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is notified that any failure to cooperate by attending or participating in the requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2011); Connolly v. Derwinski, 1 Vet. App. 566 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

